433 F.2d 978
Melvin CARTER, Plaintiff-Appellant,v.CALIFORNIA ADULT AUTHORITY, Defendants-Appellees.
No. 24798.
United States Court of Appeals, Ninth Circuit.
November 12, 1970.

Melvin Carter, in pro. per.
Thomas C. Lynch, Atty. Gen. of Cal., Sacramento, Cal., for appellee.
Before KOELSCH, CARTER, and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
Melvin Carter, a California state prisoner, appeals from the denial of his petition to proceed in forma pauperis and the dismissal of his suit for declaratory judgment and injunctive relief under 42 U.S.C. §§ 1983, 1985.


2
Carter was convicted of robbery in state proceedings and was sentenced to a term of five years to life under California's indefinite sentencing procedure. His term was first set by the California Adult Authority at eight years, later at eight and a half years and then, following a parole violation, it was returned to the indefinite five-years-to-life sentence. Carter argued that these actions violated his constitutional rights by subjecting him to cruel and unusual punishment and double jeopardy.


3
This court has repeatedly sustained the constitutionality of proceedings indistinguishable from those in Carter's case. (E. g., Sturm v. California Adult Authority (9th Cir. 1967) 395 F.2d 446; Bennett v. California (9th Cir.) 406 F.2d 36, cert. denied (1969) 394 U.S. 966, 89 S.Ct. 1320, 22 L.Ed.2d 568.) His suit is frivolous; accordingly, the orders are affirmed.